



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sountas, 2016 ONCA 699

DATE: 20160922

DOCKET: C59305

Doherty, Pepall and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Konstantinos Gus Sountas

Appellant

Mark C. Halfyard, for the appellant

Brock Jones, for the respondent

Heard: September 20, 2016

On appeal from the conviction entered by Justice Anne Mullins
    of the Superior Court of Justice, sitting with a jury, dated February 5, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The Crown acknowledged that the reasonableness of the verdict ultimately
    came down to the inference that could be drawn from the finding of the cheques in
    the name of the appellant in the bedroom where the drugs were found.  In our
    view, no reasonable jury could conclude, based on the entirety of the evidence,
    that the appellant was in possession of the drugs.

[2]

The evidence, or more accurately the absence of evidence, left open
    other plausible theories inconsistent with the appellant being in possession
    of the drugs: see
R. v. Villaroman
, 2016 SCC 33, at paras. 37-38.

[3]

The appeal is allowed, the conviction quashed and an acquittal entered.


